     Case 3:15-cr-00201-JAG Document 47 Filed 04/29/20 Page 1 of 1 PageID# 185
AO83 (Rev. 08/2010) Summons in a Criminal Case

                  UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

                                                   SUMMONS IN A CRIMINAL CASE

UNITED STATES OF AMERICA
v.                                                  Case. No. 3:15-CR-00201
DAVID WAYNE SCHNEIDER
(please see additional page for personal identifiers)

YOU ARE HEREBY SUMMONED to appear via ZOOM before the United States District
Court at the place, date and time set forth below.


                                                            COURTROOM: VIA ZOOMgov
                                                                 Email invite to be sent
 PLACE: ZOOMgov Hearing
           UNITED STATES DISTRICT COURT
           701 EAST BROAD STREET                                  DATE & TIME:
           RICHMOND, VIRGINIA 23219                              May 7, 2020 at 11:00 a.m.




Before: The Honorable Roderick C. Young via ZOOMgov

To answer a(n):

      ☐ Indictment ☐ Superseding Indictment ☐ Criminal Information ☐ Complaint
                      ☐ Order of Court ☐ Sealed Order of Court
                ☒ Petition on Supervised Release ☐Petition on Probation
                   ☐Violation of Pretrial Release ☐Violation Notice

Charging you with a violation of:
Violating the terms of Supervised Release.
Monica L.                Digitally signed by
                         Monica L. Fulks

Fulks                    Date: 2020.04.29
                         13:42:15 -04'00'                                              4/29/2020
Signature of Issuing Officer                                                           Date

M. L. Fulks, Deputy Clerk
Name and Title of Issuing Officer
